DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 38, 41-45, 47, 49-52, 55, 57-61, 66 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2009/0239047 (hereinafter “Fugitt”), and further in view of United States Patent Number 5,089,335 (hereinafter “Patton”). Regarding claims 38, 42, 43, 59-61, 66, 68, and 70 	Fugitt teaches a paperboard (paper) comprising: a paperboard substrate (fibrous substrate), a basecoat (precoat layer on the fibrous substrate) comprising a latex binder and a mixture of hyperplaty clay (platy) fillers having an aspect ratio (shape factor) of about 40:1, which falls within the claimed shape factor of “at least 15” (from claim 38) and is identical to the claimed shape factor of “at least 40” (from claim 42), calcium carbonate (finer) fillers, and a second and/or third coating, which is generally referred to as a topcoat (a covering layer being an outermost layer of the paper) adjacent the basecoat (topcoat (covering layer) adjacent and being the only layer that covers the basecoat (precoat layer)) (claims 1, 16, abstract, paragraphs [0005], [0025] and [0026], examples 1 and 2).   	Fugitt teaches the calcium carbonate filler component may include fine particles of CarbitalTM 95 wherein about 95 percent of the calcium carbonate particles are less than about 2 microns in diameter, coarse particles of CarbitalTM 60 wherein about 60 percent of the calcium carbonate particles are less than about 2 microns in diameter, or extra coarse CarbitalTM 35 wherein about 35 percent of the calcium carbonate particles are less than about 2 microns in diameter (paragraph [0025]).  In other words, Fugitt 2 (138.3 g/m2) or more (paragraph [0021]), and the basecoat (precoat layer) is applied in a weight ranging from 6.7 – 11.3 pounds per 3000 ft2 (10.9 – 18.4 g/m2) (paragraph [0041]).  These weights correspond to a basis weight of the paperboard substrate (fibrous substrate) and the basecoat (precoat layer) being 91.7 pounds per 3000 ft2 (149.2 g/m2) or more. 	Moreover, Patton does not explicitly teach a weight of the top-coat (covering layer) not exceeding 10 g/m2 when dry, and the final basis weight of the paper being between 45 and 200 g/m2.  However, it would have been within the scope of ordinary skill to determine an appropriate amount of the top-coat to adjust the coating weight of the vinylidene chloride polymer top-coat of Patton to find a balance between: (1) a robustness of the barrier properties of the top-coat layer; and (2) cost savings of the top-coat layer by using a minimal amount of the polymer material.  The obviousness of the range from claim 38 is additionally applicable to the range from claim 68 because claim 68 requires the weight of the covering layer as a constituent component of the claimed paper. 	Regarding the water vapor permeability of the paper, although the prior art does not explicitly disclose the paper having a water vapor permeability of at most 150 g/m2/24h, measured according to the ASTM F1249 standard under conditions of 38°C and 90% relative humidity, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Fugitt and Patton teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. Regarding claims 41, 44, 45 and 47 	In addition, Fugitt teaches the use of platy clay (mineral filler), and one or more (finer filler) of calcium carbonate (mineral filler), talc (mineral filler), and kaolin clay (mineral filler) (paragraphs [0023], [0025] and [0045]), which corresponds to both the platy clay and calcium carbonate finer filler both being mineral fillers.Regarding claims 49-51 	In addition, Fugitt teaches a pigment blend which includes a 50 wt% of calcium carbonate (finer filler) and a 50 wt% of hyperplaty clay (paragraphs [0041] and [0043]), which falls within the ranges for the platy filler(s) and finer filler(s) contents based on the total dry weight (without water, binders, and thickening agent) of the basecoat (precoat) layer, and a ratio of a dry weight of platy fillers to a dry weight of a total sum of the fillers, expressed as percentages.Regarding claim 52 	In addition, regarding the glass transition temperature of the binder, although the prior art does not explicitly disclose the binder having a glass transition temperature Tg below or equal to 25°C, the claimed property is deemed to naturally flow from the structure in the prior art since the Fugitt reference teaches binder components having an identical and/or substantially identical structure and/or chemical composition as the Regarding claim 55 	In addition, Fugitt teaches the binder can be a latex binder (introduced in latex form) (paragraphs [0041] and [0043]).Regarding claim 57 	In addition, Fugitt teaches the binders include latex and starch binders (paragraph [0043]).  Moreover, regarding the covering layer from the combination of references, Patton teaches the covering layer comprises a vinylidene chloride polymer top-coat (abstract).  These two teachings meet the claimed limitation requiring the binder comprising a polymer of chemical nature not present in the covering layer.Regarding claim 58 	In addition, Patton fails to teach any fillers used in the vinylidene chloride polymer top-coat layer (covering layer) (entire document), which corresponds to the covering layer being substantially free of a filler.Regarding claim 69 	Regarding the water vapor permeability of the paper, although the prior art does not explicitly disclose the paper having a water vapor permeability of at most 150 g/m2/24h, measured according to the ASTM F1249 standard under so-called tropical conditions of 38°C and 90% relative humidity, the claimed property is deemed to naturally flow from the structure in the prior art since the Fugitt reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  According to MPEP §2112.01, products of identical structure and composition cannot have mutually exclusive properties. The burden is on the applicant to prove otherwise.  	As previously noted, Fugitt teaches the paperboard paper comprises a paperboard substrate (fibrous substrate), and a basecoat layer (abstract and paragraph [0020]), which corresponds to a precoated paper suitable for the manufacture of paper. 	Fugitt additionally teaches, as background information, paperboard smoothness is achieved by a wet stack calendering process in which the paperboard is rewetted and passed through a calendering device having two or more hard rolls. The wet stack calendering process smooths the paperboard by compressing the fiber network to reduce the pits and crevices in raw stock paperboard. The result is a smooth paperboard with reduced board thickness and bulk and, therefore, reduced stiffness. However, stiffness is an important requirement for many paperboard applications, such as aseptic liquid packaging paperboard. Therefore, preparing a smooth yet stiff paperboard using the conventional wet stack calendering process requires increasing .
Claims 38, 60, 65, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Fugitt, in view of Patton, and further in view of United States Patent Application Publication No. US 2012/0114880 (hereinafter “Nagoshi”).Regarding claims 38, 60, 65, and 74 	Fugitt teaches a paperboard (paper) comprising: a paperboard substrate (fibrous substrate), a basecoat (precoat layer on the fibrous substrate) comprising a latex binder and a mixture of hyperplaty clay (platy) fillers having an aspect ratio (shape factor) of about 40:1, which falls within the claimed shape factor of “at least 15”, calcium carbonate (finer) fillers, and a second and/or third coating, which is generally referred to as a topcoat (a covering layer being an outermost layer of the paper) adjacent the basecoat (topcoat (covering layer) adjacent and being the only layer that covers the basecoat (precoat layer)) (claims 1, 16, abstract, paragraphs [0005], [0025] and [0026], examples 1 and 2). 	Fugitt teaches the calcium carbonate filler component may include fine particles TM 95 wherein about 95 percent of the calcium carbonate particles are less than about 2 microns in diameter, coarse particles of CarbitalTM 60 wherein about 60 percent of the calcium carbonate particles are less than about 2 microns in diameter, or extra coarse CarbitalTM 35 wherein about 35 percent of the calcium carbonate particles are less than about 2 microns in diameter (paragraph [0025]).  In other words, Fugitt teaches the calcium carbonate filler component may include calcium carbonate particles which are less than about 2 microns in diameter to be present in an amount of about 35-95% (by weight), which overlaps the claimed “at least 80%” from claim 38, and overlaps the claimed at least 95% from claim 43.   	Fugitt also teaches the paperboard is used in various packaging applications, such as aseptic liquid packaging paperboard used for package beverage cartons, boxes and the like (paragraph [0003]). 	Fugitt does not explicitly teach the topcoat (covering layer) of the paperboard comprises: (1) a heat sealable polymer; and/or (2) one or more polymers selected from copolymers based on polyvinylidene chloride or on styrene-acrylic and mixtures thereof. 	Patton teaches a multi-ply film including a vinylidene chloride polymer top-coat (covering layer comprising one or more polymers selected from copolymers based on polyvinylidene chloride) adhered to a substrate via a primer layer (abstract).  Patton teaches the top-coat provides moisture and oxygen impermeability, and heat sealability desired for packaging food products and other products sensitive to the environment (column 1, line 63 through column 2, line 2, and column 2, lines 46-47), which corresponds to a covering layer comprising a heat sealable polymer. 	Fugitt and Patton are analogous inventions in the field of food product packaging 2 when dry.  However, it would have been within the scope of ordinary skill to determine an appropriate amount of the top-coat to adjust the coating weight of the vinylidene chloride polymer top-coat of Patton to find a balance between: (1) the robustness of the barrier properties of the top-coat layer; and (2) cost savings of the top-coat layer by using a minimal amount of the polymer material. 	Regarding the water vapor permeability of the paper, although the prior art does not explicitly disclose the paper having a water vapor permeability of at most 150 g/m2/24h, measured according to the ASTM F1249 standard under conditions of 38°C and 90% relative humidity, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Fugitt and Patton teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	The combination of Fugitt and Patton does not explicitly teach a pore-filling composition being applied to the substrate, and the precoat layer being applied to the pore-filling composition, where the pore-filling composition comprises fillers, a latex binder, and a starch co-binder. 	Nagoshi teaches a coating printing paper comprising a base paper, an undercoating layer (pore-filling composition) applied on the base paper, an uppermost .
Claims 46, 48 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Fugitt and Patton as applied to claim 38 above, as further evidenced by a pamphlet titled “Kaolin” by Labscoop.com (hereinafter “Labscoop”).Regarding claim 46 	The limitations for claim 38 have been set forth above.  In addition, Fugitt teaches a suitable platy clay (filler) is XP-6100 (paragraph [0023]), which is commonly known as being a kaolin clay material, as evidenced by Labscoop (page 2).Regarding claims 48 and 72 	The limitations for claim 38 have been set forth above.  In addition, Fugitt teaches a suitable platy clay (filler) is XP-6100 (paragraph [0023]), which is commonly known as being a kaolin clay material, as evidenced by Labscoop (page 2). 	Fugitt also teaches the size of the particles directly affects the percent sediment void volume for various pigment blends, where more coarse particles having a larger aspect ratio provides the highest percent sediment void volume (paragraphs [0029] – [0032]).  Fugitt teaches sediment void volumes of pigment blends directly affect the smoothness of the coated paperboard and the required weights of the overlying coating, which may reduce raw material costs (paragraph [0027]).  Fugitt additionally teaches an embodiment where the pigment blend of the disclosed basecoat may include a platy clay and one or more additional inorganic pigments other than ground calcium carbonate, such as precipitated calcium carbonate, talc or kaolin clay (paragraph [0045]).  However, Fugitt does not explicitly teach a size or diameter of the kaolin clay (which would correspond to a coarse or fine filler).  Absent a showing of criticality with respect to the size of the aforementioned kaolin clay particles (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of .
Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Fugitt and Patton as applied to claim 38 above, and further in view of United States Patent Application Publication No. US 2009/0286090 (hereinafter “Ting”).Regarding claim 62 	In addition, Fugitt does not explicitly teach a printing layer on the face of the substrate opposite the one bearing the precoat layer and the covering layer. 	Ting teaches multilayer films in packaging materials applications, where the multilayer films have excellent moisture barrier and curl resistance properties (abstract).  Ting teaches the multilayer film is applied onto a paper substrate (fibrous substrate) (paragraph [0010]).  Ting teaches embodiments where a multilayer article 200 is provided that is particularly useful as a biodegradable book covering (paragraph [0026]).  Ting also teaches an embodiment where the films may further have printed indicia on or between layers (comprising a printing layer). Such printing is typically on an internal surface of the structure (paragraph [0038]), which corresponds to a printing layer on the face of the substrate opposite the one used as the exterior or cover (opposite the face Regarding claim 64 	In addition, Fugitt does not explicitly teach the substrate bearing two precoat layers of different compositions on its opposite faces. 	Ting teaches multilayer films in packaging materials applications, where the multilayer films have excellent moisture barrier and curl resistance properties (abstract).  Ting teaches the multilayer film is applied onto a paper substrate (fibrous substrate) (paragraph [0010]).  Ting teaches embodiments where a multilayer article 200 is provided that is particularly useful as a biodegradable book covering comprising a biodegradable polymer layer 210 attached on one side to a curl resistant outer protective layer 260, and attached on another side to a first surface of an optional moisture barrier layer 230 via an optional intermediate adhesive primer layer 220, where an adhesive layer 240 attaches such onto a paper substrate 250 (paragraphs [0026] – [0027] and Figure 1).  Ting teaches the adhesive primer 220 preferably comprises a one or two component urethane, and the adhesive layer 240 comprises epoxies, ethylene vinyl acetate copolymer, polyesters, acrylics, anhydride modified polyolefin, etc. 430 of the film may or may not comprise a nanocomposite including a nanometer scale clay.  In addition, it should be understood that biodegradable packages might also be formed in this manner utilizing multilayer structure 200 or 300 described herein, with or without layers identified as optional.  The films may further have printed indicia on or between layers. Such printing is typically on an internal surface of the structure and methods of application are well known in the art. As used herein, printed indicia will typically be applied onto the biodegradable polymer layer (paragraph [0038]).  Ting discloses the claimed invention except for the paper substrate bearing two precoat layers of different compositions on its opposite faces.  It would have been an obvious matter of design choice to determine appropriate layered configurations of the multilayer film of Ting for each face of the fibrous substrate of Fugitt based on the properties required by said each face and the corresponding properties of the layers within the film as applied to said each face based on the ultimate end use of the paperboard.
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Fugitt and Patton as applied to claim 38 above, and further in view of United States Patent Application Publication No. US 2013/0004748 (hereinafter “Heiskanen”).Regarding claim 65 	The limitations for claim 38 have been set forth above.  In addition, Fugitt does not explicitly teach a pore-filling composition being applied to the paperboard substrate (fibrous substrate), and the basecoat (precoat layer) being applied to the pore-filling .
Claim 53, 54, 56, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Fugitt and Patton as applied to claim 38 above, and further in view of United States Patent Number 7,208,039 (hereinafter “Jones”).Regarding claims 53 and 54 	The limitations for claim 38 have been set forth above.  In addition, Fugitt does Regarding claim 56 	The limitations for claim 38 have been set forth above.  In addition, Fugitt is silent with regards to a specific content of the binder in the basecoat (precoat) layer (being at least 15 parts relative to 100 parts of the fillers when dry based on weight), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Jones provides this conventional teaching showing that it is known in the art that paper coatings have very different binder levels depending upon the type of printing to be used with the coated paper product.  Appropriate binder levels based upon the desired end product would be readily apparent to the skilled artisan.  Binder levels are Regarding claim 73 	The limitations for claim 38 have been set forth above.  In addition, Fugitt teaches examples of appropriate platy clays are disclosed in Jones, the entire contents of which are incorporated herein by reference (paragraph [0023]).  Jones teaches "hyperplaty" refers to hydrous kaolin clays (platy clay) with shape factors of greater than about 40:1 (column 4, lines 30-33).  Jones teaches an embodiment where the particle size distribution of the kaolin (platy clay) may be such that about 20% or more of the particles have an "equivalent spherical diameter" or esd of 2 microns or less.  A suitable product according to the invention may have a particle size distribution where about 50% to about 85% of the particles have an esd (particle size) of 2 microns or less .
Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive.  	The applicant argued the combination of Fugitt, Patton, and Jones would not result in the claimed invention and/or that the skilled artisan would not have modified the article of Fugitt to include the latex top coat layer of Patton adjacent to its basecoat with a reasonable expectation of success because Patton requires a primer which would not result in a covering layer comprising a heat sealable polymer adjacent a precoat layer.  The examiner respectfully disagrees and contends that the use of the primer from Patton is required when the underling layer is a thermoplastic substrate.  The applicant has failed to provide anything more than conclusory statements that Patton’s primer would be required for Fugitt’s basecoat layer.  Furthermore, the amendment to claim 38 which requires the top coat to be adjacent to the precoat would not preclude a finding from the prior art where there is an intermediate layer disposed between the top coat layer and the basecoat layer because the definition and reliance upon “adjacent” limits the scope of the claim for the top coat layer to merely be near the precoat layer.  The definition of adjacent was obtained from https://www.merriam-webster.com/dictionary/adjacent. 	The applicant argued it is not the applicant’s burden to demonstrate that the prior .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783